Title: To Thomas Jefferson from Andrew Ellicott, 18 January 1801
From: Ellicott, Andrew
To: Jefferson, Thomas



Dear Sir,
Philadelphia Jany. 18th. 1801

The first part of the fifth volume of the transactions of our Philosophical Society is now with the printer.—more than one half of it will consist of the astronomical journal kept on our southern boundary.—The charts, and plans, are yet with our executive, and I do not expect to obtain them till after the 4th. of March next.—I have been told by Mr. Pickering and others, that the work done on our North eastern boundary, has been executed in a truly scientifick manner, that the astronomical observations, and mathematical deductions, are very important, some of which will doubtless be found in the report.—If so, and there should be no impropriety in it, it would be a desirable object to have them for our next volume. The journal with an account, and discription of the instruments made use of, if it could be had, would be preferable to the report, or the observations extracted from it.—It appears to me that publicity ought to be given to all papers of that kind, perticularly such as have a tendency to improve the geography of our own extensive country.—A contrary policy can only originate in a narrowness of mind, and be defended by persons, who would prefer a conclusion drawn from one of Aristotle’s syllogisms, to a deduction from Euclids elements.—The observations made by Mason, and Dixon, on the boundary between Pennsylvania, and Maryland, are published in the transactions of the Royal Society at London.—Those on the boundary between Virginia, and Pennsylvania, and Pennsylvania and New York, are published in the 4th. volume of the transactions of our Philosophical Society. From which it appears that publicity has been given, to important national records  by institutions, which it has lately been fashionable to treat with redicule, and contempt!—
We had a very full meeting of the members of the Philosophical Society on friday evening last.—My friend Mr. Dunbar’s interesting communications which accompanied your letter of the 16th. ultimo to Doctr. Wister, were read, and referred to that gentleman and myself to report on.—
Whilst I resided in the Missisippi Territory, I proposed Mr. Dunbar as a member of the Society, and he was accordingly elected; but had no intimation of it till since my return, when I forwarded his Diploma which he received last July.—He furnished the whole of the mathematical, and astronomical apparatus, on behalf of his Catholick Majesty, for determining our southern boundary.—Since that time, he has imported a valuable collection of instruments, and I have no doubt but we shall, (from his singular industery,) shortly receive a number of important astronomical observations from him.—His meteorological journal, is interesting, and does him great credit.—I presume you observed in perusing it, that the changes of the Thermometer in 24 hours during the winter months, frequently exceeded 30 degrees, which is common in that country, but with us it is generally less.—the greatest change in 24 hours in December 1770, and January, and February, 1771 in this City, was 17 degrees.—
Our friend Doctr. Priestly is now in this City, he arrived on wednesday last and intends staying but two or three weeks:—he has just left me, and requested that if I intended writing to you shortly, not to fail presenting you with his respects, and assuring you of the satisfaction he feels in contemplating the present political prospects of our country.
I have the honour to be with great respect, and sincere esteem, Your friend &c.

Andw; Ellicott.

